
	
		II
		111th CONGRESS
		2d Session
		S. 3290
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To modify the purposes and operation of certain
		  facilities of the Bureau of Reclamation to implement the water rights compact
		  among the State of Montana, the Blackfeet Tribe of the Blackfeet Indian
		  Reservation of Montana, and the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Blackfeet Water Rights Settlement
			 Act of 2010.
		2.FindingsCongress finds that—
			(1)the reservation
			 of the Blackfeet Tribe of the Blackfeet Indian Reservation of Montana was
			 established from the aboriginal territory of the Tribe by the treaty between
			 the Tribe and the United States dated October 17, 1855 (11 Stat. 657);
			(2)water was
			 reserved by the Tribe in that treaty—
				(A)to fulfill the
			 promise of a homeland for members of the Tribe; and
				(B)for the
			 governmental, economic, social, cultural, and religious well-being of the Tribe
			 and members of the Tribe;
				(3)the water rights
			 of the Tribe have not been consistently protected by the United States
			 regarding—
				(A)the use and
			 allocation of water on the Reservation, including—
					(i)the
			 allocation of water of the St. Mary River and the Milk River in the treaty
			 between the United States and Great Britain relating to boundary waters between
			 the United States and Canada entered into force on May 13, 1910 (36 Stat.
			 2448); and
					(ii)the diversion of
			 St. Mary River water for use by the Milk River Project of the Bureau of
			 Reclamation; and
					(B)activities for
			 development carried out on and off the Reservation by non-members of the
			 Tribe;
				(4)as of the date of
			 enactment of this Act, civil actions to determine the water rights of the Tribe
			 are pending in—
				(A)the United States
			 District Court for the District of Montana in the action styled United
			 States v. Aageson, numbered CIV–79–21–GF, and filed on April 5, 1979;
			 and
				(B)the Montana Water
			 Court in the action styled In the Matter of the Adjudication of the
			 Existing and Reserved Rights to the Use of Water, Both Surface and Underground,
			 of the Blackfeet Tribe of the Blackfeet Reservation within the State of
			 Montana and numbered WC–91–1;
				(5)to avoid
			 divisive, expensive, and lengthy litigation of the water rights of the Tribe,
			 to resolve critical issues relating to administration and development of those
			 water rights, and to provide for appropriate mitigation measures, the Tribe,
			 the State of Montana, and the United States have negotiated the Blackfeet
			 Tribe-Montana Water Rights Compact;
			(6)in addition to
			 quantification of the water rights of the Tribe, development of necessary water
			 supplies on the Reservation through the planning, design, and construction of
			 facilities and infrastructure is essential to carrying out the intent of the
			 treaty referred to in paragraph (1)—
				(A)to create a
			 permanent homeland for members of the Tribe;
				(B)to provide a
			 viable Reservation economy; and
				(C)to implement the
			 Compact; and
				(7)to fulfill the
			 trust responsibility of the United States to Indian tribes and to promote
			 tribal sovereignty and economic self-sufficiency, it is the policy of the
			 United States to resolve tribal reserved water rights claims without lengthy
			 and costly litigation.
			3.PurposesThe purposes of this Act are—
			(1)to authorize
			 certain projects on the Reservation to implement the Compact, the Birch Creek
			 Agreement, and this Act in a manner that—
				(A)maximizes the
			 benefits of the water rights of the Tribe established in the Compact;
			 and
				(B)ensures for the
			 Tribe and members of the Tribe the benefits of a permanent homeland, including
			 cultural, economic, social, and governmental benefits;
				(2)to authorize
			 certain modifications of the purposes and operation of certain Bureau of
			 Reclamation facilities to implement the Compact and this Act;
			(3)to authorize the
			 rehabilitation, improvement, and completion of the Blackfeet Irrigation
			 Project—
				(A)to maximize the
			 benefits of the Blackfeet Irrigation Project for all project water users;
			 and
				(B)to implement the
			 Compact and the Birch Creek Agreement;
				(4)to approve,
			 ratify, and confirm the water rights Compact;
			(5)to require the
			 Secretary of the Interior—
				(A)to implement the
			 Compact; and
				(B)to carry out the
			 obligations of the United States under the Compact and this Act;
				(6)to provide for
			 the final resolution of all water rights claims among—
				(A)the United
			 States, on behalf of the Tribe and members of the Tribe;
				(B)the United
			 States, on behalf of the allottees;
				(C)the Tribe, on
			 behalf of the Tribe and members of the Tribe; and
				(D)the State of
			 Montana; and
				(7)to authorize the
			 actions, agreements, and appropriations necessary to implement the Compact and
			 this Act.
			4.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means any individual who owns or holds a trust
			 allotment or interest in a trust allotment on the Reservation pursuant to the
			 Act of February 8, 1887 (25 U.S.C. 331; 24 Stat. 388, chapter 119), (commonly
			 known as the General Allotment Act), the matter under the
			 heading Montana of title II of the Act of March 1,
			 1907 (34 Stat. 1035, chapter 2285), and the Act of June 30, 1919 (41 Stat. 3,
			 chapter 4), subject to the terms and conditions of those Acts.
			(2)Available St.
			 Mary River waterThe term available St. Mary River
			 water means—
				(A)water from the
			 St. Mary River allocated to the United States under the treaty between the
			 United States and Great Britain relating to boundary waters between the United
			 States and Canada entered into force on May 13, 1910 (36 Stat. 2448), minus the
			 quantity of water required for the Milk River Project water right; and
				(B)water that
			 is—
					(i)otherwise part of
			 the Milk River Project water right; and
					(ii)made available
			 by the United States to the Tribe without any net reduction of the legal
			 entitlement to water of any water user under the jurisdiction of an entity that
			 is a party to a contract for water from the Milk River Project water right, as
			 determined—
						(I)initially, by the
			 Secretary; and
						(II)subsequently, by
			 a court of competent jurisdiction.
						(3)Birch Creek
			 AgreementThe term Birch Creek Agreement means the
			 agreement between the Tribe and the State regarding Birch Creek water use dated
			 January 31, 2008.
			(4)Blackfeet
			 Irrigation ProjectThe term Blackfeet Irrigation
			 Project means the irrigation project on the Reservation authorized by
			 the matter under the heading Montana of title II of the Act of March 1,
			 1907 (34 Stat. 1035, chapter 2285), and administered by the Bureau of Indian
			 Affairs.
			(5)CompactThe
			 term Compact means the water rights agreement (including any
			 appendix or amendment to the agreement) among the Tribe, the State, and the
			 United States that was—
				(A)ratified by the
			 legislature of the State, as codified in section 85–20–1501 of the Montana Code
			 Annotated (2009); and
				(B)the subject of
			 Blackfeet Resolution No. 184–2008.
				(6)Joint
			 BoardThe term Joint Board means the joint board of
			 control of the Milk River Project established in accordance with State
			 law.
			(7)Lake
			 ElwellThe term Lake Elwell means the water
			 impounded on the Marias River in the State by Tiber Dam, a feature of the Lower
			 Marias Unit of the Pick-Sloan Missouri River Basin Program authorized by
			 section 9 of the Act of December 22, 1944 (commonly known as the Flood
			 Control Act of 1944), (58 Stat. 891, chapter 665).
			(8)Lake Sherburne
			 ReservoirThe term Lake Sherburne Reservoir means
			 the storage facility of the Milk River Project authorized by the Secretary as
			 part of the St. Mary storage unit on March 25, 1905.
			(9)Milk River
			 Project
				(A)In
			 generalThe term Milk River Project means the Bureau
			 of Reclamation project conditionally approved by the Secretary on March 14,
			 1903, pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 commencing at Lake Sherburne Reservoir and providing water to a point
			 approximately 6 miles east of Nashua, Montana.
				(B)InclusionsThe
			 term Milk River Project includes—
					(i)the
			 St. Mary storage unit;
					(ii)the Fresno Dam;
			 and
					(iii)the Dodson
			 pumping unit.
					(10)Milk River
			 Project water rightThe term Milk River Project water
			 right includes any water right held by the Bureau of Reclamation on
			 behalf of the Milk River Project, as finally adjudicated by the Montana Water
			 Court.
			(11)Missouri River
			 BasinThe term Missouri River Basin means the
			 hydrologic basin of the Missouri River (including tributaries).
			(12)Montana Water
			 CourtThe term Montana Water Court means the court
			 established pursuant to chapter 7 of title 3, Montana Code Annotated, for the
			 adjudication of water rights in the State.
			(13)Pondera County
			 Canal and Reservoir Company ProjectThe term Pondera County
			 Canal and Reservoir Company Project means the project authorized in part
			 by section 4 of the Act of August 18, 1894 (28 Stat. 422) and lying south of
			 Birch Creek in Montana Water Court Basin 41M.
			(14)ReservationThe
			 term Reservation means the Blackfeet Indian Reservation of
			 Montana, as in existence on the date of enactment of this Act.
			(15)St. Mary River
			 water rightThe term St. Mary River water right
			 means the water right of the Tribe in the St. Mary River established by article
			 III.G.1.a.i. of the Compact and implemented in accordance with article IV.D.4
			 of the Compact.
			(16)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(17)StateThe
			 term State means the State of Montana, including the officers,
			 agencies, departments, and political subdivisions of that State.
			(18)Tribal water
			 codeThe term tribal water code means the code
			 contained in the ordinance of the Tribe numbered 62, adopted by the business
			 council of the Tribe pursuant to the resolution numbered 127–80 on May 15,
			 1980, and approved by the Blackfeet Indian Agency Superintendent of the Bureau
			 of Indian Affairs on May 23, 1980, as amended in accordance with the Compact
			 and this Act.
			(19)Tribal water
			 rightThe term tribal water right means—
				(A)any right of the
			 Tribe (including any member of the Tribe or allottee) to divert, use, or store
			 water, as established in the Compact;
				(B)any allocation of
			 water to the Tribe from Lake Elwell pursuant to section 5(c); and
				(C)any allocation of
			 water to the Tribe from Lake Sherburne Reservoir and the available St. Mary
			 River water or any other source pursuant to section 5 that fulfills the St.
			 Mary River water right of the Tribe under the Compact.
				(20)TribeThe
			 term Tribe means the Blackfeet Tribe of the Blackfeet Indian
			 Reservation of Montana, including the officers, agencies, and departments of
			 that tribe.
			(21)Water Rights
			 Arising Under State LawThe term Water Rights Arising Under
			 State Law has the meaning given the term in article II.52 of the
			 Compact.
			5.Reclamation
			 activities
			(a)St. Mary
			 River
				(1)Allocation of
			 water
					(A)In
			 generalIn providing to the Tribe the St. Mary River water right,
			 the Secretary shall allocate to the Tribe 50,000 acre-feet per year of stored
			 water in Lake Sherburne Reservoir as part of the tribal water right.
					(B)CostsThe
			 Tribe shall not be required to pay any operation, maintenance, or replacement
			 costs, capital costs, or other costs associated with the allocation under
			 subparagraph (A).
					(C)Prohibition on
			 increaseThe allocation under subparagraph (A) shall not be
			 increased by any year-to-year carryover storage.
					(2)Lease of
			 allocated water
					(A)Agreement
						(i)In
			 generalThe Tribe and the Secretary, acting through the
			 Commissioner of Reclamation, shall enter into an agreement to lease the water
			 allocated to the Tribe under paragraph (1) for use by the Secretary for the
			 Milk River Project, in accordance with such terms and conditions on which the
			 Tribe and the Secretary may agree.
						(ii)Mediation
							(I)In
			 generalIf the Tribe and the Secretary fail to agree to terms and
			 conditions as described in clause (i) by the date that is 1 year after the date
			 of enactment of this Act, a mediator acceptable to the Tribe and the Secretary
			 shall be appointed by the Chief Judge of the United States District Court for
			 the District of Montana to assist the parties in reaching an agreement.
							(II)CostsThe
			 costs of a mediator appointed under subclause (I) shall be paid by the
			 Secretary.
							(B)Effective
			 periodA lease under subparagraph (A) shall remain in effect
			 until the date described in paragraph (3)(E).
					(C)Milk River
			 Project water usersNo Milk River Project water user or other
			 entity that is a party to any contract on behalf of such a water user shall be
			 required to pay any costs associated with—
						(i)the
			 allocation to the Tribe under paragraph (1); or
						(ii)a
			 lease under this paragraph.
						(3)Identification
			 of available St. Mary River water
					(A)Investigations
			 and studiesThe Secretary, in cooperation with the Tribe, may
			 carry out any appropriate investigation or study to identify available St. Mary
			 River water to provide to the Tribe the St. Mary River water right.
					(B)FacilitiesThe
			 Secretary may plan, design, and construct such facilities as the Secretary, the
			 Tribe, and the State determine to be necessary to provide to the Tribe the St.
			 Mary River water right.
					(C)Agreements with
			 TribeThe Secretary may enter into such cooperative agreements or
			 contracts under the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450 et seq.) with the Tribe as the Secretary determines to be necessary
			 to carry out subparagraphs (A) and (B).
					(D)Modifications
			 to Milk River ProjectThe Secretary, in consultation with the
			 Tribe, the State, the Fort Belknap Indian Community, the Joint Board, and other
			 affected stakeholders, may make such modifications as are necessary to carry
			 out this paragraph to—
						(i)the
			 operating procedures of the Milk River Project; or
						(ii)any federally
			 owned facility of the Milk River Project.
						(E)Date to begin
			 useBeginning on the date on which the Secretary, the Tribe, and
			 the State agree in writing that water has been identified from available St.
			 Mary River water or any other source, and is available to satisfy any portion
			 of the St. Mary River water right in accordance with articles III.G.1.a.i and
			 IV.D.4 of the Compact—
						(i)the
			 Tribe may begin to use that water; and
						(ii)the allocation
			 to the Tribe under paragraph (1) and the lease under paragraph (2) shall
			 terminate with respect to that quantum of water.
						(b)Milk River
			 Project rights-of-Way and easements
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, but not later than the enforceability date described in section
			 12(e), the Secretary shall resolve all issues relating to the use by the United
			 States of tribal land or allotted land for purposes of the Milk River Project,
			 including the payment to the Tribe and members of the Tribe of compensation for
			 that use, notwithstanding any other provision of law, if such
			 compensation—
					(A)has not
			 previously been paid; or
					(B)was
			 inadequate.
					(2)Action by
			 Secretary of TreasuryNotwithstanding any other provision of law,
			 as soon as practicable after the date of enactment of this Act, but not later
			 than the enforceability date described in section 12(e), the Secretary of the
			 Treasury shall return to the Tribe all amounts paid by the Tribe for land
			 relinquished to the Tribe pursuant to the Act of August 28, 1937 (50 Stat. 864,
			 chapter 868), including interest on those amounts.
				(c)Lake
			 Elwell
				(1)Allocation
					(A)In
			 generalAs part of the tribal water right, the Secretary shall
			 permanently allocate to the Tribe all remaining unallocated water in Lake
			 Elwell, as measured at the outlet works of the dam, minus any quantity of that
			 water that may be allocated to the Fort Belknap Indian Community, as agreed to
			 by the Tribe and the Fort Belknap Indian Community, for use by the Tribe for
			 any beneficial purpose on or off the Reservation.
					(B)Request by
			 TribeThe Secretary may enter into an agreement with the Tribe to
			 establish a procedure through which the Tribe may request and use the
			 allocation under subparagraph (A).
					(2)Priority
			 dateThe priority date of the allocation to the Tribe under
			 paragraph (1) shall be the priority date of the Lake Elwell water right held by
			 the Bureau of Reclamation.
				(3)CostsThe
			 Tribe shall not be required to pay any annual operation, maintenance, or
			 replacement costs, capital costs, or other costs associated with the allocation
			 under paragraph (1).
				(4)Agreements by
			 TribeThe Tribe may use, lease, contract, exchange, or enter into
			 other agreements for use of the water allocated to the Tribe under paragraph
			 (1) if—
					(A)the use of water
			 that is the subject of such an agreement occurs within the Missouri River
			 Basin; and
					(B)the agreement
			 does not permanently alienate any water allocated to the Tribe under paragraph
			 (1).
					(5)Effective
			 dateThe allocation under paragraph (1) takes effect on the
			 enforceability date described in section 12(e).
				(6)Prohibition on
			 increaseThe allocation under paragraph (1) shall not be
			 increased by any year-to-year carryover storage.
				(7)Effect of
			 subsection
					(A)Chippewa Cree
			 TribeNothing in this subsection alters or diminishes the
			 allocation from Lake Elwell to the Chippewa Cree Tribe pursuant to the Chippewa
			 Cree Tribe of The Rocky Boy’s Reservation Indian Reserved Water Rights
			 Settlement and Water Supply Enhancement Act of 1999 (Public Law 106–163; 113
			 Stat 1778).
					(B)No
			 transportation facilities requirementExcept as otherwise
			 provided in this Act, nothing in this subsection requires the United States to
			 provide any facility for transport to the Reservation or any other location of
			 the water allocated to the Tribe under this subsection.
					(8)Development and
			 delivery costsExcept as otherwise provided in this Act, the
			 United States is not required to pay the cost of developing or delivering to
			 the Reservation any water allocated under this subsection.
				(d)Blackfeet
			 Irrigation Project
				(1)In
			 generalThe Secretary shall carry out such activities as are
			 necessary relating to—
					(A)planning, design,
			 and construction for rehabilitation and improvement of the Blackfeet Irrigation
			 Project; and
					(B)the completion to
			 authorized acreage of the Blackfeet Irrigation Project.
					(2)Four Horns Dam
			 and Reservoir
					(A)In
			 generalThe Secretary shall carry out such activities as are
			 necessary relating to planning, design, and construction for rehabilitation and
			 improvement of the Four Horns Dam and Reservoir and associated delivery systems
			 of the Blackfeet Irrigation Project, including—
						(i)the
			 rehabilitation and improvement of the Four Horns feeder canal system to a
			 capacity of not less than 300 cubic feet per second;
						(ii)the enlargement
			 to maximum practical capacity of the off-stream Four Horns Dam and
			 Reservoir;
						(iii)construction of
			 facilities to deliver not less than 15,000 acre-feet of water per year from the
			 enlarged Four Horns Dam and Reservoir to a point on Birch Creek to be
			 designated by the Tribe and the State for delivery of water to the water
			 delivery system of the Pondera County Canal and Reservoir Company
			 Project;
						(iv)rehabilitation
			 and improvement of the outlet canal delivery system from Four Horns Dam and
			 Reservoir to Blacktail Creek;
						(v)rehabilitation
			 and improvement of the Badger-Fisher main canal; and
						(vi)measures to
			 enhance on-farm efficiency in the Badger-Fisher irrigation unit of the
			 Blackfeet Irrigation Project.
						(B)Cooperative
			 agreementOn receipt of a request by the Tribe, the Secretary
			 shall enter into a cooperative agreement or contract under the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) with
			 the Tribe to carry out the activities under this paragraph.
					(C)Allocation of
			 excess waterNotwithstanding any other provision of law, on
			 completion of the activities under this paragraph, the Secretary shall allocate
			 to the Tribe, at no cost, all stored water in Four Horns Reservoir in excess of
			 the quantity of water necessary to serve the land within the Blackfeet
			 Irrigation Project, but not less than 15,000 acre-feet, for—
						(i)fulfillment of
			 the obligations of the Tribe under the Birch Creek Agreement to deliver water
			 to holders of Water Rights Arising Under State Law in Birch Creek; and
						(ii)use or lease by
			 the Tribe for any purpose in accordance with this Act, the Compact, and the
			 Birch Creek Agreement.
						(D)Identification
			 of facilities
						(i)In
			 generalThe Tribe, the State, and the Regional Director of the
			 Great Plains Region of the Bureau of Reclamation, in consultation with the
			 Bureau of Indian Affairs, shall—
							(I)identify each
			 facility or portion of a facility to be constructed, rehabilitated, or improved
			 primarily for the purpose of providing to the Tribe the allocation under
			 subparagraph (C); and
							(II)agree on the
			 ownership, operation, maintenance, and replacement obligations associated with
			 those facilities and portions of facilities.
							(ii)CostsNo
			 Blackfeet Irrigation Project water user or holder of Water Rights Arising Under
			 State law in Birch Creek shall be required to pay any costs associated with any
			 facility or portion of a facility identified under clause (i).
						(E)State
			 contributionAs a condition of ratification of the Compact by
			 this Act, the State shall contribute to the cost of the activities under this
			 paragraph not less than $20,000,000.
					(3)Transfer of
			 title
					(A)In
			 generalNotwithstanding any other provision of law, on receipt of
			 a request by the Tribe, the Secretary shall transfer to the Tribe, at no cost,
			 title in and to each facility, asset, and other property of the Blackfeet
			 Irrigation Project.
					(B)OwnershipOn
			 transfer of title under subparagraph (A), the Blackfeet Irrigation Project
			 shall be considered to be owned, operated, and managed by the Tribe.
					(C)Operation and
			 maintenanceThe Tribe shall promulgate criteria and procedures,
			 subject to the approval of the Secretary, under which the Tribe shall operate
			 and maintain the Blackfeet Irrigation Project, including—
						(i)a
			 due process system for the consideration and determination of any request by a
			 water user for an allocation of water that provides protection not less
			 stringent than the protection available under Federal law, including a process
			 for—
							(I)appeal and
			 adjudication of denied or disputed distributions of water; and
							(II)resolution of
			 contested administrative decisions; and
							(ii)a
			 system for establishing water rates, including the processes described in
			 subclauses (I) and (II) of clause (i).
						(4)Irrigation
			 efficiency in Upper Birch DrainageAny activity carried out by
			 the Tribe in the Upper Birch Drainage (as defined in article II.50 of the
			 Compact) using funds made available under this Act shall achieve an irrigation
			 efficiency of not less than 50 percent.
				(e)Reclamation
			 Water Settlements FundIn carrying out this section, the
			 Secretary may use amounts in the Reclamation Water Settlements Fund established
			 by subsection (a) of section 10501 of the Omnibus Public Land Management Act of
			 2009 (43 U.S.C. 407) pursuant to subsection (c)(3)(B)(iii) of that
			 section.
			6.Approval of
			 Compact and Birch Creek Agreement
			(a)Ratification
				(1)In
			 generalExcept as modified by this Act, and to the extent that
			 the Compact and the Birch Creek Agreement do not conflict with this Act, the
			 Compact and the Birch Creek Agreement are authorized, ratified, and
			 confirmed.
				(2)AmendmentsTo
			 the extent that any amendment is executed to ensure that the Compact or the
			 Birch Creek Agreement is consistent with this Act, the amendment is authorized,
			 ratified, and confirmed.
				(b)Execution
				(1)In
			 generalTo the extent that the Compact and the Birch Creek
			 Agreement do not conflict with this Act, the Secretary shall promptly execute
			 the Compact and the Birch Creek Agreement.
				(2)Effect of
			 subsectionNothing in this subsection precludes the Secretary
			 from approving a modification to any appendix or exhibit to the Compact or the
			 Birch Creek Agreement that is not inconsistent with this Act, subject to
			 section 2116 of the Revised Statutes (25 U.S.C. 177) and other applicable
			 Federal law (including regulations).
				(c)Action by other
			 departments and agenciesThe Secretary and the head of each other
			 appropriate Federal department or agency shall carry out such activities as are
			 necessary to implement the Compact, the Birch Creek Agreement, and this
			 Act.
			7.Tribal water
			 right
			(a)TreatmentThe
			 tribal water right—
				(1)shall be held in
			 trust by the United States for the benefit of the Tribe; and
				(2)shall not be
			 subject to loss by abandonment, forfeiture, or nonuse.
				(b)Allottee
			 entitlementsEach allottee shall be entitled to a just and
			 equitable allocation of the tribal water right for irrigation purposes pursuant
			 to section 7 of the Act of February 8, 1887 (25 U.S.C. 381), in accordance with
			 the Compact and the tribal water code.
			(c)Federal
			 reserved water rightsAny right to Federal reserved water of a
			 member of the Tribe, an allottee, or an owner of fee land within the boundaries
			 of the Reservation shall be—
				(1)considered to be
			 satisfied by the tribal water right; and
				(2)governed in
			 accordance with the terms and conditions of the Compact, this Act, and the
			 tribal water code (including any applicable requirement to obtain a permit
			 under the tribal water code).
				(d)Limitation on
			 certain claimsNotwithstanding any other provision of law, no
			 claim to a Federal reserved water right of an owner of fee land that was within
			 the boundaries of the Reservation on June 30, 1996, as the successor to an
			 allottee may be sustained as a matter of Federal law if the claim was not filed
			 in the Montana water rights adjudication (Mont. Code Ann. 85–2–212, et seq.) by
			 the required filing date.
			(e)Tribal water
			 code
				(1)AmendmentsNot
			 later than 180 days after the date of enactment of this Act, the Tribe shall
			 amend the tribal water code, subject to the approval of the Secretary under
			 paragraph (2)(A), as necessary to administer the tribal water right in
			 accordance with article IV.C of the Compact.
				(2)Approval
			 required
					(A)In
			 generalNo provision of the tribal water code (or any amendment
			 to the tribal water code) that affects any right of an allottee shall take
			 effect until the date on which the provision is approved by the
			 Secretary.
					(B)Interim
			 administration
						(i)In
			 generalDuring the period beginning on the date of amendment of
			 the tribal water code under paragraph (1) and ending on the date of approval of
			 the amendment by the Secretary under subparagraph (A), the tribal water right
			 shall be administered by the Tribe pursuant to the tribal water code as in
			 existence on the day before the date of enactment of this Act, to the extent
			 that the tribal water code is not inconsistent with the Compact and this
			 Act.
						(ii)InconsistenciesIf
			 any inconsistency exists between the tribal water code as in existence on the
			 day before the date of enactment of this Act and the Compact or this Act, the
			 applicable provision of the Compact or this Act shall control.
						(3)Exhaustion of
			 remediesNo member of the Tribe, allottee, or owner of fee land
			 within the boundaries of the Reservation shall file against the United States a
			 claim relating to water under the tribal water right pursuant to section 7 of
			 the Act of February 8, 1887 (25 U.S.C. 381), or any other provision of law or
			 otherwise request relief from the Secretary until the member, allottee, or
			 owner exhausts each applicable remedy under the tribal water code or other
			 applicable tribal or Federal law.
				(f)Lease of tribal
			 water right
				(1)In
			 generalThe Tribe, without approval of the Secretary, may lease
			 any portion of the tribal water right in accordance with article IV.D.2 of the
			 Compact for use off the Reservation within the Missouri River Basin, subject to
			 the tribal water code and the terms and conditions of the Compact and
			 applicable Federal law.
				(2)Use of
			 fundsAny funds paid to the Tribe under a lease under this
			 subsection shall be the property of the Tribe, and the United States shall have
			 no trust or other obligation to monitor, administer, or account for the
			 funds.
				(3)Prohibition on
			 permanent alienationNo portion of the tribal water right may be
			 permanently alienated pursuant to a lease under this subsection.
				8.Blackfeet Land
			 and Water Development Fund
			(a)EstablishmentThere
			 is the established in the Treasury of the United States a fund, to be known as
			 the Blackfeet Land and Water Development Fund (referred to in
			 this section as the Fund), to be used to pay or reimburse costs
			 incurred by the Tribe for—
				(1)the acquisition
			 of land or water rights;
				(2)water resources
			 planning, development, and construction, including storage and
			 irrigation;
				(3)agricultural
			 development;
				(4)restoring or
			 improving fish or wildlife habitat;
				(5)fish or wildlife
			 production;
				(6)any other water
			 storage project, land or land-related project, or water or water-related
			 project;
				(7)cultural
			 preservation;
				(8)(A)the operation and
			 maintenance of water and water-related projects; and
					(B)environmental compliance relating to
			 those projects constructed under this Act;
					(9)development and
			 support of administrative infrastructure to implement the Compact, the Birch
			 Creek Agreement, and this Act, including the development of the tribal water
			 code;
				(10)design and
			 construction of water supply and sewer systems and related facilities for
			 tribal communities;
				(11)measures to
			 address environmental conditions on the Reservation; and
				(12)water-related
			 economic development projects.
				(b)ManagementThe
			 Secretary shall manage the Fund in accordance with the American Indian Trust
			 Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), this Act, and the
			 Compact.
			(c)InvestmentThe
			 Secretary shall invest amounts in the Fund in accordance with—
				(1)the Act of April
			 1, 1880 (25 U.S.C. 161); and
				(2)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a).
				(d)No fiscal year
			 limitationAmounts made available under this Act shall be
			 available for expenditure or withdrawal without fiscal year limitation.
			(e)Expenditures
			 and withdrawals
				(1)Tribal
			 management plan
					(A)In
			 generalThe Tribe may withdraw any portion of amounts in the Fund
			 on approval by the Secretary of a tribal management plan under the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
					(B)RequirementsIn
			 addition to the requirements under that Act (25 U.S.C. 4001 et seq.), the
			 tribal management plan shall require that the Tribe shall use any amounts
			 withdrawn from the Fund for the purposes described in subsection (a).
					(C)Action by
			 SecretaryThe Secretary may take judicial or administrative
			 action to enforce the provisions of a tribal management plan to ensure that
			 amounts withdrawn from the Fund under the plan are used in accordance with this
			 Act and the Compact.
					(D)LiabilityOn
			 withdrawal by the Tribe of amounts in the Fund, the Secretary and the Secretary
			 of the Treasury shall not retain liability for the expenditure or investment of
			 those amounts.
					(2)Expenditure
			 plan
					(A)In
			 generalThe Tribe shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Fund that the Tribe does
			 not withdraw pursuant to this subsection.
					(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, the amounts remaining in the Fund will be used.
					(C)ApprovalThe
			 Secretary shall approve an expenditure plan under this paragraph if the
			 Secretary determines that the plan is—
						(i)reasonable;
			 and
						(ii)consistent with
			 this Act and the Compact.
						(3)ReportsThe
			 Tribe shall submit to the Secretary an annual report that describes each
			 expenditure from the Fund during the year covered by the report.
				(f)Per capita
			 distributionsNo portion of the Fund or the income accruing to
			 the Fund shall be distributed to any member of the Tribe on a per capita
			 basis.
			9.Birch Creek
			 Mitigation Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a fund, to be known as the Birch Creek Mitigation
			 Fund (referred to in this section as the Fund) to be used
			 to mitigate the impacts of development of the tribal water right described in
			 article III.C.1. of the Compact on the Birch Creek water supplies of the
			 Pondera County Canal and Reservoir Company Project.
			(b)ManagementThe
			 Secretary, acting through the Commissioner of Reclamation, shall manage the
			 Fund in accordance with this section.
			(c)Disbursement of
			 fundAmounts from the Fund may not be disbursed until the
			 expiration of the term of the Birch Creek Agreement.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
			10.Water rights in
			 Lewis and Clark National ForestAs part of the tribal water right, the Tribe
			 shall hold the rights to water in the Lewis and Clark National Forest
			 identified in the applicable claims filed by the United States on behalf of the
			 Tribe, as those claims are finally decreed by the Montana Water Court.
		11.Milk River
			 water rights
			(a)Identification
			 of alternativesThe Secretary shall identify and implement
			 alternatives to resolve any conflict between the Milk River water rights of the
			 Tribe and the Fort Belknap Indian Community in a manner that ensures that the
			 full allocation of the water rights of each Indian tribe under the water rights
			 compacts of the Indian tribes are fully satisfied.
			(b)Agreement of
			 TribesThe Secretary shall obtain the agreement of the Tribe and
			 the Fort Belknap Indian Community to any alternative identified under
			 subsection (a).
			(c)FundingAmounts
			 used by the Secretary to implement any alternative identified under subsection
			 (a) shall be in addition to the amounts authorized for the water rights
			 settlements of the Tribe and the Fort Belknap Indian Community.
			12.Waivers and
			 releases of claims
			(a)Waiver and
			 release of claims by Tribe and United States as trustee for
			 TribeAs a condition for recognition of the tribal water right
			 and other benefits under the Compact and this Act and subject to the retention
			 of claims and rights under subsection (c), the Tribe and the United States,
			 acting as trustee for the Tribe and the allottees, shall waive and release each
			 claim for a water right that is or could be asserted in the civil action styled
			 In the Matter of the Adjudication of the Existing and Reserved Rights to
			 the Use of Water, Both Surface and Underground, of the Blackfeet Tribe of the
			 Blackfeet Reservation within the State of Montana and numbered WC–91–1,
			 except to the extent that such a claim is recognized in the Compact or this
			 Act.
			(b)Claims against
			 United StatesAs a condition of receiving the tribal water right
			 and other benefits under the Compact and this Act and subject to the retention
			 of claims and rights under subsection (c), the Tribe shall waive and release
			 each claim against the United States—
				(1)for a water right
			 that is or could be asserted in the civil action referred to in subsection
			 (a);
				(2)for failure to
			 protect, acquire, replace, or develop any water right that accrued as of the
			 date of enactment of this Act; or
				(3)arising from the
			 negotiation or adoption of the Compact.
				(c)Retention of
			 certain claims and rightsNotwithstanding the waivers and
			 releases required under this section, the Tribe and the United States, acting
			 as trustee for the Tribe and the allottees, shall retain—
				(1)all claims for
			 enforcement of—
					(A)the
			 Compact;
					(B)any consent
			 decree that settles a water right claim of the Tribe; or
					(C)this Act;
					(2)all rights to use
			 and protect any water right acquired after the date of enactment of this
			 Act;
				(3)all claims to
			 water rights filed by the United States on behalf of the Tribe in Glacier
			 National Park for rights retained under the agreement dated September 19, 1895,
			 and ratified on June 10, 1896 (29 Stat. 321, chapter 398), unless the water
			 right claims are dismissed in their entirety on entry of a final nonappelable
			 decision by a court of competent jurisdiction in any civil action to which the
			 Tribe is a party;
				(4)all claims
			 relating to activities affecting quality of water; and
				(5)all rights,
			 remedies, privileges, immunities, and powers not specifically waived and
			 released pursuant to the Compact or this Act.
				(d)Effective date
			 of release and waiversThe waivers under subsection (a) shall
			 take effect on the enforceability date.
			(e)Enforceability
			 date
				(1)In
			 generalThe enforceability date is the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)all parties to
			 the Compact have executed the Compact;
					(B)the Montana Water
			 Court has issued a final judgment and decree approving the Compact, or if the
			 Montana Water Court lacks jurisdiction, the United States district court for
			 the appropriate jurisdiction has approved the Compact as a consent decree, and
			 that approval is final;
					(C)the Compact has
			 been ratified by a majority of eligible members of the Tribe voting in a
			 referendum conducted by the Tribe pursuant to tribal law;
					(D)the waivers and
			 releases under subsection (a) have been executed by the Tribe and the
			 Secretary;
					(E)the Tribe and the
			 Secretary have entered into the agreement described in section
			 5(a)(2)(A);
					(F)the Secretary has
			 fulfilled the requirements of section 5(b)(1); and
					(G)the amounts
			 authorized to be appropriated under section 14 have been appropriated.
					(2)Effect of
			 failure to publishIf the Secretary fails to publish a statement
			 of findings under paragraph (1) by December 31, 2015, or such extended date as
			 is agreed to by the Tribe and the Secretary after reasonable notice to the
			 State—
					(A)the ratification
			 of the Compact is void;
					(B)the waivers and
			 release of claims under this Act are nullified;
					(C)the authority
			 provided by this Act shall terminate; and
					(D)any unexpended or
			 uncommitted funds made available under section 14 shall revert to the general
			 fund of the Treasury.
					(3)Tolling of
			 claims
					(A)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts authorized to be appropriated to carry out this Act
			 are appropriated.
					(B)Effect of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
					(f)EffectNothing
			 in the Compact or this Act—
				(1)affects the
			 ability of the United States to carry out any action—
					(A)authorized by law
			 (including regulations), including any law relating to health, safety, or the
			 environment (including the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.), the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.), the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.), and the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.)); or
					(B)as trustee for
			 any other Indian tribe or the allottees; or
					(2)confers
			 jurisdiction on any State court—
					(A)to enforce
			 Federal environmental law regarding the duties of the United States; or
					(B)to conduct
			 judicial review of a Federal agency action.
					13.Miscellaneous
			 provisions
			(a)Consent to
			 jurisdiction
				(1)In
			 generalExcept as provided in paragraph (2), the United States
			 consents to the jurisdiction of—
					(A)the
			 Blackfeet-Montana Compact Board to achieve resolution of any dispute under the
			 Compact; and
					(B)any court of
			 competent jurisdiction for the enforcement of a decision of that board.
					(2)ExceptionThe
			 consent of the United States to jurisdiction under paragraph (1) does not
			 extend to any civil action for monetary damages, costs, or attorney’s
			 fees.
				(b)No effect on
			 other Indian tribesNothing in this Act quantifies or diminishes
			 any land or water right, or any claim or entitlement to land or water, of an
			 Indian tribe other than the Tribe.
			(c)No major
			 Federal actionThe execution of the Compact by the Secretary
			 shall not constitute a major Federal action under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(d)Compliance with
			 Federal lawIn carrying out the Compact, the Secretary shall
			 comply with—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
				(3)all other
			 applicable Federal environmental law (including regulations).
				(e)Seeking other
			 fundsNothing in this Act prohibits the Tribe from seeking
			 additional funds for tribal programs or purposes or other funds from the United
			 States or the State based on the status of the Tribe as an Indian tribe.
			(f)Acquisition and
			 exercise of other water rightsNothing in this Act or the Compact
			 precludes the acquisition or exercise of—
				(1)a State water
			 right by the Tribe or any member of the Tribe outside the Reservation through
			 purchase of the right, establishment of title to land outside the Reservation,
			 or submission of an application in accordance with State law, except as
			 provided in article III.J of the Compact; or
				(2)a Federal
			 reserved water right associated with Federal land outside the Reservation as
			 the result of—
					(A)the transfer of
			 that land to the Tribe; or
					(B)the establishment
			 of title by the Tribe to the land.
					(g)Objections to
			 claimsNothing in this Act or the Compact prohibits the Tribe, a
			 member of the Tribe, an allottee, or the United States in any capacity from
			 objecting to any claim to a water right filed in any general stream
			 adjudication in the Montana Water Court.
			(h)Import and
			 storage in basinsNothing in this Act or the Compact prevents the
			 Tribe from participating in any project to import water to, or improve storage
			 in, any basin affecting the Reservation.
			(i)Enforcement of
			 existing law; damage claimsNothing in the Compact or this Act
			 limits—
				(1)the ability of
			 the United States, the State, or the Tribe to enforce any Federal, State, or
			 tribal law (including common law) relating to the protection of the
			 environment; or
				(2)the right to
			 bring any claim of the Tribe, a member of the Tribe, or an allottee, or of the
			 United States on behalf of the Tribe, a member of the Tribe, or an allottee,
			 for—
					(A)damage to water
			 quality on the Reservation; or
					(B)depletion of
			 surface flows or groundwater.
					(j)No
			 precedentNothing in this Act establishes a precedent in any
			 civil action relating to—
				(1)a reserved water
			 right; or
				(2)the
			 interpretation or administration of any compact between the United States and
			 any State.
				(k)No effect on
			 services or programs for IndiansNo payment made or benefit
			 provided pursuant to this Act shall result in the reduction or denial of any
			 Federal service or program to any Indian tribe or member of an Indian tribe to
			 which the Indian tribe or member is otherwise entitled or eligible for because
			 of—
				(1)the status of the
			 Tribe as a federally recognized Indian tribe; or
				(2)the status of
			 such a member as an Indian.
				(l)PreferenceApplications
			 of the Tribe shall be given preference under section 7(a) of the Federal Power
			 Act (16 U.S.C. 800(a)) for issuance of any preliminary permit or license
			 involving a Federal facility within the Reservation.
			(m)Conflicts
			 between Act and CompactIf a provision of this Act conflicts with
			 a provision of the Compact, the provision of this Act shall prevail.
			14.Authorization
			 of appropriations
			(a)St. Mary River
			 allocationThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out section 5(a).
			(b)Blackfeet
			 Irrigation ProjectThere is authorized to be appropriated to the
			 Secretary to carry out section 5(d) $125,000,000, adjusted as appropriate based
			 on ordinary fluctuations during the period beginning on May 1, 2010, and ending
			 on the date on which that amount is appropriated in construction cost indices
			 applicable to the types of construction involved in the rehabilitation and
			 improvement activities under that section.
			(c)Blackfeet Land
			 and Water Development FundThere is authorized to be appropriated
			 to the Secretary for deposit in the Blackfeet Land and Water Development Fund
			 established by section 8(a) $93,200,000 for each of fiscal years 2011 through
			 2015.
			(d)Milk River
			 water rightsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out section 11 (including the
			 implementation of alternatives identified under subsection (a) of that
			 section).
			
